UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Numbers: 001-33908, 001-33909 GREENHAVEN CONTINUOUS COMMODITY INDEX FUND (Registrant) (Exact name of Registrant as specified in its charter) GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND (Rule 140 Co-Registrant) (Exact name of Registrant as specified in its charter) Delaware 26-0151234 26-0151301 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o GreenHaven Commodity Services LLC 3340 Peachtree Rd, Suite1910 Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (404)-239-7942 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted to its web site, if any, every Interactive Data File required to be submitted andpostedpursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer þ Accelerated Filer o Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No þ Indicate the number of outstanding Limited Shares as of March 31, 2013: 17,000,000 Limited Shares. GREENHAVEN CONTINUOUS COMMODITY INDEX FUND GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND QUARTER ENDED MARCH 31, 2013 PART 1. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Greenhaven Continuous Commodity Index Fund Financial Statements Consolidated Statements of Financial Condition at March 31, 2013 (unaudited) and December 31, 2012 3 Unaudited Consolidated Schedule of Investments at March 31, 2013 4 Consolidated Schedule of Investments at December 31, 2012 5 Unaudited Consolidated Statements of Income and Expenses for the Three Months Ended March 31, 2013 and 2012 6 Unaudited Consolidated Statement of Changes in Shareholders’ Equity for the Three Months Ended March 31, 2013 7 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 8 Greenhaven Continuous Commodity Index Master Fund Financial Statements Statements of Financial Condition at March 31, 2013 (unaudited) and December 31, 2012 9 Unaudited Schedule of Investments at March 31, 2013 10 Schedule of Investments at December 31, 2012 11 Unaudited Statements of Income and Expenses for the Three Months Ended March 31, 2013 and 2012 12 Unaudited Statement of Changes in Shareholders’ Equity for the Three Months Ended March 31, 2013 13 Unaudited Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 14 Notes to Consolidated Unaudited Financial Statements 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4. CONTROLS AND PROCEDURES 31 PART II. OTHER INFORMATION 32 ITEM 1. Legal Proceedings 32 ITEM 1A. Risk Factors 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 3. Defaults Upon Senior Securities 32 ITEM 4. Reserved 32 ITEM 5. Other Information 32 ITEM 6. Exhibits 33 SIGNATURES 34 EXHIBIT INDEX 35 EX-31.1 SECTION EX-31.2 SECTION EX-31.3 SECTION EX-31.4 SECTION EX-32.1 SECTION EX-32.2 SECTION EX-32.3 SECTION EX-32.4 SECTION 2 GreenHaven Continuous Commodity Index Fund Consolidated Statements of Financial Condition March 31, 2013 (unaudited) and December 31, 2012 March 31, December 31, (unaudited) Assets Equity in broker trading accounts: U.S. Treasury Obligations (cost$459,980,886 and $469,979,439 as of March 31, 2013 and December 31, 2012, respectively) $ $ Cash held by broker Net unrealized depreciation on futures contracts ) ) Total assets $ $ Liabilities and shareholders’ equity Capital shares payable $ - $ Management fee payable to related party Accrued brokerage fees and expenses payable Total liabilities Shareholders’ equity General Units: Paid in capital - 50 units issued Accumulated deficit ) ) Total General Units Limited Units: Paid in capital - 17,000,000 and 16,450,000 redeemable units issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Retained earnings (deficit) ) Total Limited Units Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Net asset value per share General Units $ $ Limited Units $ $ See accompanying notes to unaudited consolidated financial statements 3 GreenHaven Continuous Commodity Index Fund Unaudited Consolidated Schedule of Investments March 31, 2013 Percentage of Fair Face Description Net Assets Value Value U.S. Treasury Obligations U.S. Treasury Bills, 0.09% due April 04, 2013 35.39 % $ $ U.S. Treasury Bills, 0.10% due April 11, 2013 U.S. Treasury Bills, 0.08% due April 25, 2013 U.S. Treasury Bills, 0.09% due May 16, 2013 Total U.S. Treasury Obligations (cost $459,980,886) 95.76 % $ $ Percentage of Fair Notional Description Net Assets Value Value Unrealized Appreciation/(Depreciation) on Futures Contracts Cocoa (431 contracts, settlement date May 15, 2013) ) % $ ) $ Cocoa (431 contracts, settlement date July 16, 2013) ) ) Cocoa (430 contracts, settlement date September 13, 2013) ) ) Coffee (180 contracts, settlement date May 20, 2013) ) ) Coffee (179 contracts, settlement date July 19, 2013) ) ) Coffee (179 contracts, settlement date September 18, 2013) ) ) Copper (110 contracts, settlement date May 29, 2013) ) ) Copper (110 contracts, settlement date July 29, 2013) ) ) Copper (110 contracts, settlement date September 26, 2013) ) ) Corn (291 contracts, settlement date May 14, 2013) ) ) Corn (291 contracts, settlement date July 12, 2013) ) ) Corn (293 contracts, settlement date September 13, 2013) ) ) Cotton (317 contracts, settlement date May 08, 2013) Cotton (317 contracts, settlement date July 09, 2013) Gold (89 contracts, settlement date June 26, 2013) ) ) Gold (88 contracts, settlement date August 28, 2013) ) ) Heating Oil (44 contracts, settlement date April 30, 2013) Heating Oil (44 contracts, settlement date May 31, 2013) Heating Oil (44 contracts, settlement date June 28, 2013) Heating Oil (44 contracts, settlement date July 31, 2013) ) ) Heating Oil (45 contracts, settlement date August 30, 2013) ) ) Lean Hogs (162 contracts, settlement date April 12, 2013) ) ) Lean Hogs (162 contracts, settlement date June 14, 2013) ) ) Lean Hogs (162 contracts, settlement date July 15, 2013) ) ) Lean Hogs (162 contracts, settlement date August 14, 2013) ) ) Lean Hogs (162 contracts, settlement date October 14, 2013) ) ) Light, Sweet Crude Oil (58 contracts, settlement date April 22, 2013) Light, Sweet Crude Oil (58 contracts, settlement date May 21, 2013) Light, Sweet Crude Oil (58 contracts, settlement date June 20, 2013) Light, Sweet Crude Oil (58 contracts, settlement date July 22, 2013) 0.00 * Light, Sweet Crude Oil (58 contracts, settlement date August 20, 2013) 0.00 * ) Live Cattle (186 contracts, settlement date June 28, 2013) ) ) Live Cattle (186 contracts, settlement date August 30, 2013) ) ) Live Cattle (186 contracts, settlement date October 31, 2013) ) ) Natural Gas (138 contracts, settlement date April 26, 2013) Natural Gas (138 contracts, settlement date May 29, 2013) Natural Gas (138 contracts, settlement date June 26, 2013) Natural Gas (138 contracts, settlement date July 29, 2013) Natural Gas (138 contracts, settlement date August 28, 2013) Platinum (179 contracts, settlement date July 29, 2013) ) ) Platinum (179 contracts, settlement date October 29, 2013) ) ) Silver (67 contracts, settlement date May 29, 2013) ) ) Silver (66 contracts, settlement date July 29, 2013) ) ) Silver (66 contracts, settlement date September 26, 2013) ) ) Soybean (136 contracts, settlement date May 14, 2013) ) ) Soybean (137 contracts, settlement date July 12, 2013) ) ) Soybean (136 contracts, settlement date August 14, 2013) ) ) Soybean Oil (188 contracts, settlement date May 14, 2013) 0.00 * ) Soybean Oil (188 contracts, settlement date July 12, 2013) 0.00 * ) Soybean Oil (188 contracts, settlement date August 14, 2013) 0.00 * ) Soybean Oil (187 contracts, settlement date September 13, 2013) ) ) Soybean Oil (188 contracts, settlement date October 14, 2013) ) ) Sugar (471 contracts, settlement date April 30, 2013) ) ) Sugar (471 contracts, settlement date June 28, 2013) ) ) Sugar (471 contracts, settlement date September 30, 2013) ) ) Wheat (272 contracts, settlement date May 14, 2013) ) ) Wheat (271 contracts, settlement date July 12, 2013) ) ) Wheat (272 contracts, settlement date September 13, 2013) ) ) Net Unrealized Depreciation on Futures Contracts ) % $ ) $ * Denotes greater than 0.000% yet less than 0.005% See accompanying notes to unaudited consolidated financial statements 4 GreenHaven Continuous Commodity Index Fund Consolidated Schedule of Investments December 31, 2012 Percentage of Fair Face Description Net Assets Value Value U.S. Treasury Obligations U.S. Treasury Bills, 0.06% due January 03, 2013 % $ $ U.S. Treasury Bills, 0.05% due January 10, 2013 U.S. Treasury Bills, 0.05% due January 24, 2013 U.S. Treasury Bills, 0.11% due February 14, 2013 Total U.S. Treasury Obligations (cost $469,979,439) % $ $ Percentage of Fair Notional Description Net Assets Value Value Unrealized Appreciation/(Depreciation) on Futures Contracts Cocoa (414 contracts, settlement date March 13, 2013) ) % $ ) $ Cocoa (415 contracts, settlement date May 15, 2013) ) ) Cocoa (414 contracts, settlement date July 16, 2013) ) ) Coffee (168 contracts, settlement date March 18, 2013) ) ) Coffee (170 contracts, settlement date May 20, 2013) ) ) Coffee (169 contracts, settlement date July 19, 2013) ) ) Copper (102 contracts, settlement date March 26, 2013) Copper (102 contracts, settlement date May 29, 2013) Copper (101 contracts, settlement date July 29, 2013) Corn (267 contracts, settlement date March 14, 2013) ) ) Corn (266 contracts, settlement date May 14, 2013) ) ) Corn (266 contracts, settlement date July 12, 2013) ) ) Cotton (246 contracts, settlement date March 06, 2013) Cotton (244 contracts, settlement date May 08, 2013) Cotton (245 contracts, settlement date July 09, 2013) FCOJ-A (838 contracts, settlement date March 08, 2013) ) ) FCOJ-A (435 contracts, settlement date May 10, 2013) FCOJ-A (285 contracts, settlement date July 11, 2013) ) ) Gold (56 contracts, settlement date February 26, 2013) Gold (55 contracts, settlement date April 26, 2013) Gold (55 contracts, settlement date June 26, 2013) ) ) Heating Oil (44 contracts, settlement date January 31, 2013) * ) Heating Oil (44 contracts, settlement date February 28, 2013) * ) Heating Oil (44 contracts, settlement date March 28, 2013) * ) Heating Oil (44 contracts, settlement date April 30, 2013) Heating Oil (44 contracts, settlement date May 31, 2013) Lean Hogs (189 contracts, settlement date February 14, 2013) Lean Hogs (189 contracts, settlement date April 12, 2013) Lean Hogs (188 contracts, settlement date June 14, 2013) ) ) Lean Hogs (188 contracts, settlement date July 15, 2013) ) ) Light, Sweet Crude Oil (60 contracts, settlement date January 22, 2013) ) ) Light, Sweet Crude Oil (61 contracts, settlement date February 20, 2013) ) ) Light, Sweet Crude Oil (60 contracts, settlement date March 20, 2013) ) ) Light, Sweet Crude Oil (60 contracts, settlement date April 22, 2013) Light, Sweet Crude Oil (60 contracts, settlement date May 21, 2013) Live Cattle (175 contracts, settlement date February 28, 2013) Live Cattle (174 contracts, settlement date April 30, 2013) Live Cattle (175 contracts, settlement date June 28, 2013) Natural Gas (163 contracts, settlement date January 29, 2013) ) ) Natural Gas (163 contracts, settlement date Februay 26, 2013) ) ) Natural Gas (163 contracts, settlement date March 26, 2013) ) ) Natural Gas (163 contracts, settlement date April 26, 2013) ) ) Natural Gas (163 contracts, settlement date May 29, 2013) ) ) Platinum (181 contracts, settlement date April 26, 2013) ) ) Platinum (180 contracts, settlement date July 29, 2013) ) ) Silver (62 contracts, settlement date March 26, 2013) Silver (61 contracts, settlement date May 29, 2013) Silver (61 contracts, settlement date July 29, 2013) ) ) Soybean (133 contracts, settlement date March 14, 2013) ) ) Soybean (132 contracts, settlement date May 14, 2013) ) ) Soybean (133 contracts, settlement date July 12, 2013) ) ) Sugar (424 contracts, settlement date February 28, 2013) ) ) Sugar (424 contracts, settlement date April 30, 2013) ) ) Sugar (423 contracts, settlement date June 28, 2013) Wheat (237 contracts, settlement date March 14, 2013) ) ) Wheat (237 contracts, settlement date May 14, 2013) ) ) Wheat (235 contracts, settlement date July 12, 2013) ) ) Net Unrealized Depreciation on Futures Contracts ) % $ ) $ * Denotes greater than 0.000% yet less than 0.005% See accompanying notes to unaudited consolidated financial statements 5 GreenHaven Continuous Commodity Index Fund Unaudited Consolidated Statements of Income and Expenses For the Three Months Ended March 31, 2013 and 2012 Income Interest Income $ $ Expenses Management fee to related party Brokerage fees and expenses Total expenses Net Investment Loss ) ) Realized and Net Change in Unrealized Gain (Loss) on Investments and Futures Contracts Realized Loss on Futures Contracts ) ) Net Realized Loss ) ) Net Change in Unrealized Gain (Loss) on Investments ) Futures Contracts ) Net Change in Unrealized Gain (Loss) ) Net Realized and Unrealized Gain (Loss) on Investments and Futures Contracts ) Net Gain (Loss) $ ) $ See accompanying notes to unaudited consolidated financial statements 6 GreenHaven Continuous Commodity Index Fund Unaudited ConsolidatedStatements of Changes in Shareholders’ Equity For the Three Months Ended March 31, 2013 General Units Limited Units Total Total Total General Limited Total General Units Accumulated Shareholders’ Limited Units Accumulated Shareholders’ Shareholders’ Units Amount Deficit Equity Units Amount Deficit Equity Equity Balance at January 1, 2013 50 $ $ ) $ Creation of Limited Units - Redemption of Limited Units - ) ) - ) ) Net loss: Net investment loss - - (4
